No. 84-482
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1985



RICHARD MERENESS ,
                 Plaintiff and Respondent,
    -vs-
FRITO-LAY, INC.,

                 Defendant and Appellant.




APPEAL FROM:     District Court of the Thirteenth Judicial District,
                 In and for the County of Yellowstone,
                 The Honorable Robert Holmstrom, Judge presiding.

COUNSEL OF IIECORD:

       For Appellant:
               Loble   &   Pauly, Helena, Montana

       For Respondent:
               howard and Grubbs, Billings, Montana



                                    Submitted on Briefs:    Feb. 22, 1985
                                                 Decided:   May 23, 1985




                                   Clerk
M r . J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n of t h e
Court.


          P l a i n t i f f R i c h a r d M e r e n e s s b r o u g h t s u i t i n Y e 1 1o w s t o n e

County       District           Court        against        defendant                Frito-Lay,              Inc.

Frito-Lay        f i l e d a c o n s o l i d a t e d motion t o d i s m i s s , motion f o r

summary       judgment,          and       motion     for       a     change         of      venue.           The

D i s t r i c t Court denied t h e s e motions.                          T h i s i s a n a p p e a l from

the    District           Court's          denial    of     the          motion         for       change       of

venue.

          Richard           Mereness         worked        for       Frito-Lay               as     a    route

salesman,          selling       and        delivering          Frito-Lay              snack-foods             to

retail       outlets.             He       was     responsible               for       all        accounting

related       to      his      sales       and   deliveries.                 If      his     a c c o u n t was

short,       the      shortage         was       deducted           from       his     paycheck.               In

November o f 1 9 8 0 , M e r e n e s s l e f t h i s employment w i t h F r i t o - L a y

a l l e g i n g w r o n g f u l d e d u c t i o n s from h i s p a y c h e c k .                 In January

of     1981,       he       filed      a     claim        against           Frito-Lay             with        the

D e p a r t m e n t o f L a b o r and I n d u s t r y .         Frito-Lay            responded t h a t ,

instead       of      Frito-Lay            owing    Mereness              wages,           Mereness          owed

Frito-Lay          for      newly-found             shortages             in      his       account,           in

addition         to      the    shortages           previously             withheld.               However,

under      the        then-prevailing              interpretation                 of       Montana           law,

Frito-Lay          could        not    assert        either           previously-deducted                      or

newly      found         shortages          as   offsets         or       counterclaims                 in    the

proceeding            before      the       Department              of     Labor           and    Industry.

Therefore,         in     May    of        1981,    Frito-Lay             filed        a    complaint          in

Lewis and C l a r k County D i s t r i c t C o u r t a g a i n s t b o t h Mereness

and t h e Department.                  Frito-Lay      s o u g h t t o r e c o v e r newly-found

shortages          from Mereness             and     to    enjoin           the      Department              from

p r o c e e d i n g on    t h e wage        claim.         On       May     22,      1981, Mereness,

a c t i n g p r o se, f i l e d a p l e a d i n g denominated motion t o d i s m i s s
b u t w h i c h i n f a c t was a m o t i o n t o c h a n g e v e n u e t o Y e l l o w s t o n e

County.         A b o u t o n e month l a t e r M e r e n e s s r e t a i n e d c o u n s e l .           A

h e a r i n g was h e l d on t h e m o t i o n on O c t o b e r 1, 1 9 8 1 .                    An o r d e r

d e n y i n g t h e v e n u e c h a n g e w a s i s s u e d on O c t o b e r 6 , 1 9 8 1 .

          Mereness            then    changed           attorneys       and     in     November          of

1981,      together           with    the     Department          of    Labor        and    Industry,

a g a i n made a m o t i o n t o c h a n g e v e n u e t o Y e l l o w s t o n e                 County.

Mereness a l s o joined               i n t h e Department's             motion t o d i s m i s s .

A    h ~ a r i n gw a s       held    and     on    January       5,    1982,    t h e L e w i s and

C l a r k C o u n t y a c t i o n was d i s m i s s e d a n d t h e e n t i r e m a t t e r w a s

s e n t back t o t h e Department w i t h                      the direction t o consider

o f f s e t s a l l e g e d by Frito-Lay.                Proceedings i n t h e Department

of    Labor       and         Industry       continued          without        conclusion.               In

November        of      1983,        Mereness       brought        the    present           action       in

Yellowstone County.                   Frito-Lay's             m o t i o n t o change v e n u e was

d e n i e d on S e p t e m b e r 2 7 , 1 9 8 4 .

          The     issue         presented          by    this      appeal       is    whether          the

District          Court,         Yellowstone              County,        erred         in        denying

defendant            Frito-Lay's            motion         for      a    change            in      venue?

Frito-Lay         a r g u e s t h a t t h e a c t i o n s i n Lewis and C l a r k County

and     Yellowstone             County        are       the     same     and     therefore             the

doctrine of           l a w o f t h e c a s e makes t h e d e c i s i o n o f t h e L e w i s

and C l a r k C o u n t y D i s t r i c t C o u r t , d e n y i n g a m o t i o n f o r c h a n g e

of venue,         b i n d i n g on t h e Y e l l o w s t o n e C o u n t y D i s t r i c t C o u r t .

          As    authority,           defendant          c i t e s t o S t a t e o f Montana v.

Carden       ( 1 9 7 6 ) , 1 7 0 Mont. 436,       555 P . 2 d    738.         I n Carden t h e

S t a t e f i l e d a motion           f o r l e a v ~t o f i l e a d i r e c t i n f o r m a t i o n

i n D i s t r i c t Court c h a r g i n g d e f e n d a n t Carden w i t h 118 c o u n t s

of    criminal        offenses.              This       motion     was    granted.               Several

months      later         a    second       judge       dismissed       seventy-five              of   the

counts      and      the      S t a t e was    granted          leave t o      f i l e a n amended
information covering t h e remaining f o r t y - t h r e e                         counts.      This

information           was      filed       but       subsequently            a      third      judge

dismissed thirty-eight                of the forty-three                counts.          The S t a t e

conceded        the     dismissal          of      ten      counts      but        appealed      the

dismissal of t h e remaining twenty-eight.

         W e provided a s follows:

                "Under t h e ' l a w o f t h e c a s e ' p r i n c i p l e ,
                judges             of      coordinate             jurisdictions
                s i t t i n g i n t h e same c o u r t a n d i n t h e same
                c a s p may n o t o r d i n a r i l y o v e r r u l e t h e
                decisions o f each other.                        It i s simply a
                rule of practice that articulates the
                s o u n d p o l i c y t h a t when a n i s s u e i s o n e
                j u d i c i a l l y d e t e r m i n e d , t h a t s h o u l d be t h e
                e n d o f t h e m a t t e r a s f a r a s j u d g e s and
                courts of coordinate jurisdiction are
                concerned.            The ' l a w o f t h e c a s e ' i s n o t
                a n i m p e r a t i v e ; d o e s n o t g o t o t h e power
                o f t h e c o u r t ; a n d d o e s n o t mean t h a t a
                court          does        not       have       discretion         to
                r e c o n s i d e r a r u l i n g made b y a n o t h e r j u d g e
                i n t h e same c a s e . "              (Citations omitted.)
                C a r d e n , 1 7 0 Mont. a t 4 4 0 , 555 P.2d a t
                ?40.

S i n c e t h e r e was n o d i s c e r n a b l e r e a s o n why t h e t h i r d j u d g e ,      in

his discretion,             decided      t o reconsider t h e determinations of

the    two     previous        judges,        we     held     that     the       prior      rulings

finding      probable        cause       for     filing       the    twenty-eight            counts

w e r e t h e l a w o f t h e c a s e a n d b i n d i n g on t h e t h i r d j u d g e             in

t h e same a c t i o n .

         The q u e s t i o n b e f o r e u s now,           i s w h e t h e r t h e r e was good

r e a s o n f o r J u d g e Holmstrom,           in his discretion, to rule that

p r o p e r venue     in    t h i s action         i s i n Y e l l o w s t o n e C o u n t y , when

J u d g e Meloy had p r e v i o u s l y r u l e d p r o p e r v e n u e t o h e i n L e w i s

and C l a r k County?

         The     parties        on     appeal         have     argued         at     length      the

q u e s t i o n o f w h e t h e r o r n o t t h e c a s e f i l e d i n Lewis and C l a r k

C o u n t y i s t h e same a s t h e c a s e f i l e d i n Y e l l o w s t o n e C o u n t y .

We agree with appellant t h a t ,                    f o r p u r p o s e s of res j u d i c a t a ,

i f a j u d g m e n t h a d b e e n r e a c h e d on t h e merits i n t h e L e w i s a n d
C l a r k C o u n t y a c t i o n , t h e Y e l l o w s t o n e C o u n t y a c t i o n would h a v e

been b a r r e d .         T h i s i s b e c a u s e t h e two c a s e s a r o s e n u t o f t h e

same a c t ,     occurrence o r transaction.                       However, t h e m e r i t s o f

t h e c a s e w e r e n o t r e a c h e d i n Lewis and C l a r k County a n d ,                    as

noted above,              t h e m e r e f a c t t h a t t h e c a s e s a r e t h e same d o e s

not    automatically               preclude      one   court        from      reconsidering           a

ruling of        a court of coordinate jurisdiction.                              I n Lewis and

C l a r k County F r i t o - L a y       f i l e d a s u i t a g a i n s t Mereness and t h e

Department           of     Labor      and    Industry.            Mereness's        motion       for

c h a n g e o f v e n u e was d e n i e d .       Though n o r e a s o n f o r t h e d e n i a l

was    given,        it     i s r e a s o n a b l e t o assume,          as   Judge     Holmstrom

d i d , t h a t J u d g e Meloy f e l t bound b y s e c t i o n 25-2-105,                    MCA, t o

hold t h a t t h e c a u s e a g a i n s t t h e Department must b e t r i e d i n

the    County        in     which      it    arose,    or    Lewis       and    Clark        County.

However,        i n t h e Y e l l o w s to n e County a c t i o n , t h e Department i s

not    a    party         and    therefore       there       was    no    reason       for     Judge

Holmstrom t o t a k e i n t o a c c o u n t s e c t i o n 25-2-105,                   MCA,     or to

c o n s i d e r h i m s e l f bound b y t h e p r e v i o u s d e c i s i o n o f t h e L e w i s

and C l a r k County D i s t r i c t C o u r t .          The p r o b a b l e j u s t i f i c a t i o n

f o r t h e o r i g i n a l v e n u e d e c i s i o n b y J u d g e Meloy d i d n o t e x i s t

in    the       Yellowstone            County     action.            Moreover,          as     Judge

Holmstrom p o i n t s           out,    there     i s a m p l e r e a s o n why t h i s c a s e
s h o u l d b e t r i e d i n Y e l l o w s t o n e County.         The c o m p l a i n t a l l e g e s

a b r e a c h o f c o n t r a c t t h a t was t o b e p e r f o r m e d i n Y e l l o w s t o n e

County and a              t o r t t h a t a l l e g e d l y took place         i n Yellowstone

County.           Therefore,            pursuant        to     sections          25-2-101         and

25-2-102,        MCA,        Yellowstone        County       is    the    proper       venue      for

t h i s action.

           We   hold        that    Judge     Holmstrom        properly         exercised         his

d i s c r e t i o n by r e c o n s i d e r i n g t h e venue r u l i n g o f t h e Lewis and
C l a r k County D i s t r i c t C o u r t .   H i s d e c i s i o n denying a motion

f o r a change o f venue i s a f f i r m e d .




W e concur:
                                                u